Case 2:18-cv-11920-MCA-MAH Document 15 Filed 02/05/19 Page 1 of 2 PageID: 108



                                                                                       CLOSING
                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

           CHAMBERS OF                                                  MARTIN LUTHER KING
      MADELINE COX ARLEO                                                    COURTHOUSE
    UNITED STATES DISTRICT JUDGE                                      50 WALNUT ST. ROOM 2060
                                                                          NEWARK, NJ 07101
                                                                            973-297-4903

February 4, 2019

VIA CERTIFIED MAIL
Googlebyte
719 Irving Avenue
Bridgeton, New Jersey 08302

VIA ECF
Defense Counsel

                                       LETTER ORDER

Re:      Googlebyte v. New York Jets, LLC.
         Civil Action No. 18-11920                    _______________________________

Dear Litigants,
       Before the Court is Defendant New York Jets, LLC’s (“Defendant”) Motion to Dismiss,
ECF No. 11, Plaintiff Googlebyte’s (“Plaintiff”) Complaint, ECF No. 1. For the reasons set forth
below, the Motion is granted.
        In its pro se Complaint, Plaintiff alleges that it is a New Jersey business1 owned by
Andrew K. Bonner, Jr. (“Bonner”), a college student who is “interested in employment with the
New York Jets.” He does not allege that he is employed by the New York Jets. The Complaint
alleges violations of The Equal Pay Act of 1963, the Employee Retirement Income Security Act
and the National Labor Relations Act. Because Plaintiff fails to state a claim under each statute,
the Complaint is dismissed.
       First, in order to state a claim under the Equal Pay Act, “a plaintiff must show that
employees of the opposite sex were paid more for performing work under similar conditions that
required substantially ‘equal skill, effort, and responsibility.’” Summy-Long v. Pa. State Univ.,
715 F. App’x 179, 183 (3d Cir. 2017) (quoting 29 U.S.C. § 206(d)(1)). Plaintiff does not allege

1
  A corporation cannot proceed as a pro se litigant. Lawson v. Nat’l Continental-Progressive,
Ins. Co., 347 F. App’x 741, 742 n.1 (citing Rowland v. Ca. Men’s Colony, 506 U.S. 194, 201-02
(1993)). This proposition is especially compelling here, where Plaintiff alleges violations of
statutes that apply to individuals and not to corporations. This is an independent basis that
warrants dismissal.
                                                1
Case 2:18-cv-11920-MCA-MAH Document 15 Filed 02/05/19 Page 2 of 2 PageID: 109



that Bonner is even employed by Defendant and does not allege that he is receiving less
compensation than employees of the opposite sex. See Stanziale v. Jargowsky, 200 F. 3d 101,
107 (3d Cir. 2000). Second, ERISA confers standing upon a plan participant, beneficiary, or
fiduciary, the Secretary of Labor, a State, or an employee representative. See 29 U.S.C. § 1132.
Plaintiff does not fall into any of these categories. Moreover, Plaintiff does not articulate an
actionable basis for a claim, other than a passing reference to the possible unfairness of the NFL
pension plan. Third, the NLRA affords certain rights to employees. See 29 U.S.C. §§ 151, 157,
158. Because Plaintiff does not allege the existence of an employer-employee relationship with
Defendant, he fails to state a claim under the NLRA. Moreover, the NLRA provides that a claim
must, in the first instance, be brought before the National Labor Relations Board. 29 U.S.C. §
160(a) to (f). So even if Plaintiff had standing to bring the NLRA claim, it would have failed to
exhaust its administrative remedies. Plaintiff has failed to state a claim for violation of any of
the aforementioned labor laws.
       The Complaint, ECF No. 1, is dismissed.
                                                      SO ORDERED.


                                                    /s Madeline Cox Arleo__________
                                                    MADELINE COX ARLEO
                                                    UNITED STATES DISTRICT JUDGE




                                                2
